Name: Commission Regulation (EEC) No 2326/92 of 7 August 1992 on the sale at prices fixed at a flat rate in advance of beef held by certain intervention agencies and intended for supplying the Canary Islands
 Type: Regulation
 Subject Matter: prices;  competition;  trade;  regions of EU Member States
 Date Published: nan

 8 . 8. 92 Official Journal of the European Communities No L 223/9 COMMISSION REGULATION (EEC) No 2326/92 of 7 August 1992 on the sale at prices fixed at a flat rate in advance of beef held by certain intervention agencies and intended for supplying the Canary Islands verifying the use and/or destination of products from intervention (8), as last amended by Regulation (EEC) No 2315/92 (9); Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies hold substantial stocks of beef bought into intervention ; whereas an extension of the storage period for that beef should be avoided on account of the ensulting high costs ; Whereas Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector (3) lays down the forecast supply balance for frozen meat of bovine animals for the period 1 July 1992 to 30 June 1993 ; whereas, in the light of traditional trade patterns, it is appropriate to release intervention beef for the purpose of supplying the Canary Islands during that period ; Whereas Article 4 of Commission Regulation (EEC) No 1695/92 of 30 June 1992 laying down common detailed implementing rules for the supply regime for the Canary Islands for certain agricultural products (4), as amended by Regulation (EEC) No 2132/92 (*), provides for the use of certificates of aid delivered by the compe ­ tent Spanish authorities for the purpose of supplies from the Community ; whereas it is appropriate to lay down that the potential buyer should present to the intervention agency a certificate of aid together with the intervention purchase application ; Whereas for the purpose of purchase and control proce ­ dures it is appropriate to apply certain provisions of Regu ­ lation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69 (6), as last amended by Regulation (EEC) No 1 809/87 Q, and of Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for Article 1 1 . A sale shall be organized of approximately :  2 000 tonnes of bone-in beef held by the Danish intervention agency,  500 tonnes of boneless beef held by the Irish inter ­ vention agency,  500 tonnes of boneless beef held by the United Kingdom intervention agency,  500 tonnes of boneless beef held by the Italian inter ­ vention agency. 2. This meat shall be sold for delivery to the Canary Islands. 3 . The qualities and selling prices of the products are given in Annex I hereto. Article 2 1 . Subject to the provisions of this Regulation the sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular Articles 2 to 5 thereof, and of Title I of Regulation (EEC) No 569/88 . 2. The intervention agencies shall sell first products which have been in storage longest. Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II . (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 215, 30. 7. 1992, p. 49 . (3) OJ No L 192, 11 . 7. 1992, p . 31 . (&lt;) OJ No L 179, 1 . 7. 1992, p. 1 . (Ã  OJ No L 213, 29. 7. 1992, p . 25. 0 OJ No L 251 , 5 . 10 . 1979, p . 12. 0 OJ No L 170, 30. 6. 1987, p . 23 . (8) OJ No L 55, 1 . 3 . 1988, p . 1 . O OJ No L 222, 7. 8 . 1992, p. 46. No L 223/10 Official Journal of the European Communities 8 . 8 . 92 »InterventionskÃ ¸d til De Kanariske Ãer (Forordning (EÃF) nr. 2326/92) « ; Interventionsfleisch fÃ ¼r die Kanarischen Inseln (Verord ­ nung (EWG) Nr. 2326/92)" ; «Ã Ã Ã ­Ã ±Ã  Ã ±ÃÃ  Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ±Ã ½Ã ±Ã Ã ¯Ã ¿Ã Ã  Ã Ã ®Ã Ã ¿Ã Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2326/92 »; Intervention meat for the Canary Islands (Regulation (EEC) No 2326/92)' ; « Viandes d'intervention destinÃ ©es aux Ã ®les Canaries [rÃ ¨gle ­ ment (CEE) n0 2326/92] » ; « Carni in regime d intervento destinate alle isole Canarie (Regolamento (CEE) n. 2326/92) » ; Interventievlees voor de Canarische eilanden (Verorde ­ ning |EEGj nr. 9 Article 3 1 . A purchase application is only valid if it is accompa ­ nied by a certificate of aid covering at least the quantity concerned and issued in the framework of Regulation (EEC) No 1695/92. 2. Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase applications shall not indicate the store or stores where the meat applied for is being kept. Article 4 1 . By way of derogation from Article 15 ( 1 ) of Regula ­ tion (EEC) No 2173/79 the amount of security shall be ECU 100 per tonne . 2. An amount of security of ECU 1 700 per tonne of bone-in beef and of ECU 4 500 per tonne of boneless beef to guarantee the delivery to the Canary Islands shall be put up by the purchaser before taking over. The delivery to the Canary Islands of the relevant products shall be a primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 (') ¢ Proper evidence of compliance with the abovementioned obligation shall be provided by way of appropriate certifi ­ cation issued by the competent authority in the Canary Islands (2) and submitted to the intervention agency concerned within six months from the date of conclusion of contract. Article 5 In the removal order referred to in Article 3 of Regulation (EEC) No 569/88 and the T5 control copy shall be entered : « Carne de intervenÃ §Ã £o destinada as ilhas Canarias [Regu ­ lamento (CEE) n? 2326/92] ». Article 6 In Part II of the Annex to Regulation (EEC) No 569/88 , the following item (44) and footnote are added : '(44) Commission Regulation (EEC) No 2326/92 of 7 August 1992 on the sale at prices fixed at a flat rate in advance of beef held by certain interven ­ tion agencies and intended for supplying the Canary Islands ("V H OJ No L 223, 8 . 8 . 1992, p. 9 .' « Carne de intervenciÃ ³n destinada a las islas Canarias [Reglamento (CEE) n ° 2326/92] » ; Article 7 This Regulation shall enter into force on 20 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1 992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5. (2) DirecciÃ ³n Territorial de Comercio Las Palmas C/ Franchy Roca, 5 35071 Las Palmas de Gran Canaria Tel : (928) 26 14 11 ; 27 60 14 and 26 21 36 Fax : (928) 27 89 75. DirecciÃ ³n Territorial de Comercio Santa Cruz de Tenerife C/ Pilar, 1 38071 Santa Cruz de Tenerife Tel : (922) 24 14 80 and 24 13 79. Fax : 922)24 42 61 . 8 . 8 . 92 Official Journal of the European Communities No L 223/ 11 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta expresado en ecus por tonelada Salgspriser i ECU/ton Verkaufspreise, ausgedrÃ ¼ckt in ECU/Tonne Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Selling prices expressed in ecus per tonne Prix de vente exprimÃ ©s en Ã ©cus par tonne Prezzi di vendita espressi in ecu per tonnellata Verkoopprijzen uitgedrukt in ecu per ton PreÃ §o de venda expresso em ecus por tonelada Ireland  Fillets  Striploins 250 250 6 850 3 150 United Kingdom  Fillets  Striploins 250 250 6 750 3 050 Italia  Filetto  Rostbeef 250 250 6 850 3 150 Danmark  Bagfjerdinger af : kategori A/C, klasse R og O 2 000 1 730 No L 223/12 Official Journal of the European Communities 8 . 8 . 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervencao IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01)616263, (01)785214 and (01 ) 6620198 DANMARK EF-Direktoratet Frederiksborggade 18 DK-1360 KÃ ¸benhavn K Tlf. (33)92 70 00, telex 15137 EFDIR DK, telefax (33)92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel . 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax : (0734) 56 67 50